      4:19-cr-00862-DCC       Date Filed 06/10/20    Entry Number 53     Page 1 of 4




                   IN THE DISTRICT COURT OF THE UNITED STATES

                          FOR THE DISTRICT OF SOUTH CAROLINA

                                  FLORENCE DIVISION


UNITED STATES OF AMERICA                 )      CRIMINAL NO.: 4:19CR00862-DCC(l)
                                         )
                                         )
                    vs.                  )               CONSENT ORDER
                                         )
LARRY LEE BLAKNEY                        )


       This matter comes before the Court pursuant to a motion under the authority of 18

 United States Code§§ 4241 and4247. Upon consideration of the forensic evaluation report

 dated May 20, 2020, prepared by Lisa Feldman, Psy.D., forensic psychologist, Federal

 Detention Center, Miami, Florida, this Court finds as follows:


1.     That pursuant to Title 18, United States Code, Section 4241(d), by a preponderance

of the evidence, the Defendant is presently suffering from a mental disease which interferes

with his ability to understand the proceedings against him and assist counsel in his own      .




defense. Consequently, the Court finds that the Defendant is incompetent to stand trial and

is therefore committed to the custody of the Attorney General for a period not to exceed four

(4) months, to determine whether there is a substantial probability that the Defendant will

in the foreseeable future become competent to stand trial.

2.      That the Defendant should be examined and treated at a suitable facility pursuant to

18 U.S.C. § 4247(a)(2).

3.    That pursuant to Title 18, United States Code, Section 316l(h)(l)(A), such time as is

taken up by the examination may properly be deemed excludable time under the Speedy

Trial Act. It is therefore ORDERED
      4:19-cr-00862-DCC        Date Filed 06/10/20        Entry Number 53     Page 2 of 4
       A.     That the Defendant, Larry Lee Blakney, be committed to the custody of the

              Attorney General with said commitment not to exceed four (4) months

              without further order of this Court;1

       B.     That such commitment be for the purpose of determining whether or not

              there is a substantial probability that in the foreseeable future the Defendant

              will attain the capacity to permit the trial to proceed;


       C.     That the Defendant's examination be commenced on an expedited basis and

              that as soon as practicable, a licensed or certified psychiatrist or psychologist

              prepare a forensic addendum to the May 20, 2020, forensic evaluation report.

              In the event that the Defendant resists or ceases to comply with medication,

              the forensic addendum shall include the factors addressed in Sell

               v. United States, including:

             1.      whether Mr. Blakney is currently a danger to himself or others, if he
                     refuses to take anti-psychotic medication;

             2.      whether Mr. Blakney, considering if he refuses to take anti-psychotic
                     medication, would be a danger to himself or others if he is released
                     from custody;

             3.      whether the involuntary administration of anti-psychotic medication
                     is substantially likely to render Mr. Blakney competent to stand trial;
                     and

             4.      whether such administration is substantially likely to have side effects
                     that will interfere significantly with. Mr. Blakney’s ability to assist
                     counsel in conducting a trial defense;

             5.      whether alternative less intrusive treatments are likely or unlikely to
                     achieve substantially the same results;

             6.      whether the administration of the medication is medically appropriate,
                     i.e., in the Defendant's best interests in light of his medical condition;
1
 The four (4) month time period shall commence on the date the defendant is actually in the custody
of the facility at which he will receive treatment.
                                                      I
4:19-cr-00862-DCC Date Filed 06/10/20 Entry Number 53 Page 3 of 4
       7.    a detailed description of the particular course of treatment proposed
             including: ꞏ

           •       the reasons for choosing the particular course of treatment;

           •       the estimated time the proposed treatment plan will take to
                   restore Mr. Blakney’s competence;

           •       the criteria to be applied in deciding when to discontinue
                   treatment;

           •       the particular medication(s), including name(s) and dose range(s),
                   to be administered to Mr. Blakney to restore his competency;

           •       the treatment plan's probable benefits and side effect risks for Mr.
                   Blakney’s particular medical condition;

           •       how the treatment plan will deal with probable side effects; and

           •       the reasons that the benefits of the treatment plan outweigh the
                   costs of its side effects.

D.    Mr. Blakney may not be given any medication against his will for the purpose

      of restoring his competence to understand the nature of the proceedings against

      him or to. assist his counsel until further order of this court, which shall issue

      only after notice to all parties with an opportunity to be heard.

E.    The Court would also like to be notified if an MRI or other diagnostic test

      becomes medically necessary to evaluate any of the above-referenced factors.

      1.       That the forensic addendum requested herein he filed with this Court

               and copies be provided to William F. Nettles, IV, Counsel for the

               Defendant, and Assistant United States Attorney Lauren Hummel; and

      2.       That the time for said psychiatric examination and treatment be

               excluded time in computing the time within which further proceedings

               shall commence in connection with this action, in accordance with

               Title 18, United States Code, Section 316l(h)(l)(A).
      4:19-cr-00862-DCC     Date Filed 06/10/20   Entry Number 53      Page 4 of 4



             3.    That the Defendant, if restored to competence, remain at his current

                   Bureau of Prisons facility until further Order of this Court. The

                   Defendant shall not be transported to any other location without prior

                   authorization of this Court.

AND IT IS SO ORDERED.

                                        s/ Donald C. Coggins Jr.
                                        ___________________________________
                                        DONALD C. COGGINS, JR.
                                        UNITED STATES DISTRICT JUDGE


Florence, South Carolina


June 10, 2020


I CONSENT:                                           I CONSENT:


/s/ Lauren Hummel,                                   /s/ William F. Nettles, IV,
Lauren Hummel, AUSA                                  William F. Nettles, IV, AFPD
